Citation Nr: 1607122	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-05 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for depression and posttraumatic stress disorder (PTSD).  In April 2013, the Veteran testified before the Board at a hearing held at the RO.  In April 2014, the Board remanded the claim for further development.


FINDING OF FACT

The competent and credible evidence is against a finding that Veteran's acquired psychiatric disorder was caused or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.304(f)(3) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in a January 2009 letter, prior to the initial rating action on appeal, with additional notice regarding the elements of in-service sexual assault provided in April 2014, prior to the issuance of the January 2015 supplemental statement of the case.

With regard to the duty to assist, the Veteran's service treatment and personnel records have been obtained and considered.  Pertaining to post-service treatment records, the Veteran has not identified any additional outstanding treatment records to obtain.  Her VA, private, and Social Security Administration records have been obtained.  All available records from either the Biloxi or Gulfport VA medical centers have been requested and obtained.  There is no indication that there are any outstanding available records from either medical center.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records. 

Additionally, the Veteran was afforded a VA examination in May 2014 in order to adjudicate her service connection claim.  The Board finds that the VA examination is adequate as the examiner based the conclusion on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  Additionally, there has been substantial compliance with the previous remand in that notice of the pertinent regulations was sent to the Veteran, a VA examination was obtained, and further search for any additional VA records dated from 1977 to 1990 was made.  No further records were identified as available.

The Veteran was also provided with a hearing related to her present claim.  In this case, the undersigned explained the issue on appeal, and made note of the specific elements necessary to substantiate the service connection claim.  The VLJ also suggested the submission of any additional evidence.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  PTSD is not considered to be a psychosis.
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

In cases involving a claim of entitlement to service connection for PTSD based upon personal assault, after-the-fact medical evidence can be used to establish a stressor.  Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272 (1999). 

Because the Veteran is alleging sexual abuse, the special provisions of VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal assault must also be considered.  The Manual identifies alternative sources for developing evidence of personal assault, such as private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred. 

VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3); Gallegos  v. Peake, 22 Vet. App. 329 (2011). 

The Veteran contends that her acquired psychiatric disorder was caused or aggravated by military sexual trauma.  However, the Board finds that the preponderance of the evidence is against the Veteran's claim and therefore it must be denied.

At the outset, the Board finds that the Veteran has been diagnosed with a psychiatric disability during the appeal period, and thus meets the first element of service connection.  On May 2014 VA examination, she was diagnosed with unspecified depressive disorder and cannabis use disorder.  VA treatment records dated in 2009 demonstrate a diagnosis of PTSD, major depression, and generalized anxiety disorder.  

However, the remainder of the credible and competent evidence weighs against the Veteran's claim.

The Board is mindful of the sensitive nature of the Veteran's claim.  However, a review of the evidence calls into question the Veteran's credibility as to her assertions that the contended sexual assault occurred, or that her current psychiatric disorders are etiologically related to her service.  In weighing credibility, VA may consider factors such as interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995).  For instance, on her September 2009 claim for service connection, the Veteran stated that she was raped by a civilian in August 1976 and reported the rape to the local police department.  However, at her 2013 hearing, she stated that she reported the rape only to her commanding officer.  Her account of a stressor in service, that of a rape, also contradicts her previous claim for service connection for a psychiatric disorder filed in 2006, at which time she stated instead that she was assaulted by an officer in December 1976 who was later found to have killed another servicewoman.  Therefore, there is an inconsistency as to her previously reported service stressor and her currently contended service stressor.  Also, at her 2013 hearing, she stated that following her report of incident to her commanding officer, she was "immediately" transferred to a new position, from working in a warehouse to that of radio operator, for which she had no training.  However, she has also submitted a newspaper article that was written during her period of service stating that she had requested to transfer her duties from warehouseman to fireman due to an interest in working at the firehouse, had gone through a long process of interviewing for the position, and was finally offered the position.  She stated in the article that she loved her position as a radio operator.  

The Veteran's credibility as to the sequence of psychiatric treatment is also called into question.  In statements to the Board, she reported that she began to receive mental health treatment following service separation and throughout the early 1980s.  However, VA treatment records dated in 2009 reflect her report of psychiatric treatment beginning in 1985.  Records dated in 1990 and 1991 reference symptoms of feeling manic and anxious.  The Veteran reported having been prescribed Xanax once a "long time ago."  However, there was no indication of any psychiatric history.

Thus, based upon the above inconsistencies both in the circumstances of the alleged assault and the report of onset of psychiatric treatment following service, the Board questions the credibility of the Veteran with regard to her claim.

In May 2014, the VA obtained a medical opinion on the matter.  The VA examiner interviewed the Veteran and reviewed the claims file and found it to be less than credible that the alleged in-service assault occurred.  The examiner's opinion was based upon the service records, the post-service treatment records, the Veteran's reported symptoms, the psychiatric diagnostic criteria, objective testing, and training and experience.  The examiner also concluded that the Veteran did not meet the criteria for a diagnosis of PTSD based upon objective testing and clinical interview.  While there was a diagnosis of PTSD in the VA treatment records, such was based upon the Veteran's subjective report of symptoms and history, with no collection of objective data/testing measures to support the diagnosis as was appropriate for a clinical diagnosis.  On examination, PTSD testing showed invalid results suggestive of over-exaggeration or feigning of symptoms.  Testing and interview did support a diagnosis of depressive disorder and cannabis abuse disorder and such disorders were less likely than not caused or aggravated by her service.  The service treatment records showed no mental health treatment or diagnosis in service or following discharge from service until August 2003, when she presented for outpatient treatment.  

The Board places great probative weight on the May 2014 VA examination.  The examination was based upon a thorough review of the record and clinical interview with the Veteran, as well as on the examiner's clinical knowledge and expertise.  For these reasons, the conclusion that the Veteran does not suffer from PTSD due to the alleged service incident and that there is no evidence to support that the alleged service stressor occurred are weighed higher than the 2009 VA outpatient treatment records diagnosing PTSD related to service.  Moreover, the 2014 VA examiner's opinions and conclusions are entirely consistent with the evidence of record and support the finding that the Veteran's testimony, both to the Board and to her previous treatment providers at the VA, are less than credible.  Accordingly, when weighing the competent, credible, and probative evidence of record, the evidence weighs against the claim.  As the VA examiner explained, the first indication of a clinical diagnosis or treatment for a psychiatric disorder, other than the isolated report of symptoms in the early 1990s, is not until the early 2000s.

Finally, while the Veteran is competent to describe her service stressors of a rape she believes caused or aggravated her current psychiatric disorders, the Board accords her statements regarding the etiology of such disorders little probative value as she is not competent to opine on such a complex medical question.  A psychiatric disorder could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999); Kahana v. Shinseki, 24 Vet. App. 428(2011). 

Significantly, the Veteran has offered only conclusory statements regarding the relationship between her in-service stressors and his current psychiatric disorders. In fact, she has provided very few contentions or details as to how her current psychiatric disorder has any etiological relationship to the alleged assault in service.  For the reasons explained above, the Board placed greater probative weight on the 2014 VA examination opinion and other probative evidence rather than the Veteran's less than credible statements.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 
ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


